Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 62/976,183 02/13/2020], is acknowledged. 
Status of Claims
Claims 47-75 are currently pending in the application. Claims 1-46 were canceled.
Receipt is acknowledged of amendment / response filed on November 03, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/10/2020, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement, Applicants have elected Group II, which includes claims 49-75, drawn to a method for treating pulmonary hypertension in a subject, the method comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising a compound of formula  
    PNG
    media_image1.png
    156
    270
    media_image1.png
    Greyscale
without traverse, is acknowledged. 

		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-75 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhang et al (US 9,643,911). Applicant claims Treprostinil prodrug compounds, compositions and their method of uses thereof. Zhang et al also discloses many identical compounds / composition for treating various medical conditions, diseases, including pulmonary hypertension (claim 5, lines 2-3, column 111, US ‘911), and at least one of them anticipates the instantly claimed inventions,
    PNG
    media_image2.png
    169
    280
    media_image2.png
    Greyscale
 , (claim 4, lines 30-40, column 103, US ‘911). 
s 49-75 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhang et al (US 9,957,220). Applicant claims Treprostinil prodrug compounds, compositions and their method of uses thereof. Zhang et al also discloses many identical compounds / composition for treating various medical conditions, diseases, including pulmonary hypertension (claim 19, lines 2-3, column 108, US ‘220), and at least one of them anticipates the instantly claimed inventions, 
    PNG
    media_image3.png
    197
    292
    media_image3.png
    Greyscale
 , (claim 14, lines 15-30, column 105, US ‘220). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 49-75 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 13-22 of co-pending application No. 17/140,705 (US ‘705). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘705 co-pending application. Therefore, the disclosure of US ‘705 co-pending application that teaches several permutation and combinations, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired Treprostinil prodrug compound of Formula, including 
    PNG
    media_image4.png
    219
    382
    media_image4.png
    Greyscale
 (see claims 13-22, US ‘705) to treat pulmonary hypertension, in view of the known teaching of the art. The claimed compounds and their method of uses are so closely related structurally to the homologous and /or analogous compounds of the reference as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626